Citation Nr: 0308778	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  98-08 326A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia





THE ISSUES

1.  Entitlement to the assignment of an initial evaluation in 
excess of zero percent from February 18, 1997, in excess of 
10 percent from September 13, 1997, and in excess of 20 
percent from June 9, 2002, for cervical spine strain with 
cervical stenosis and disc protrusion at C6-C7.   

2.  Entitlement to the assignment of an initial evaluation in 
excess of 10 percent from February 18, 1997, and in excess of 
20 percent from June 9, 2002, for lumbosacral strain.  





REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to December 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the veteran's initial rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for lumbosacral spine disability with a 10 percent 
evaluation, and for cervical spine disability with a 
noncompensable evaluation, effective from the date of receipt 
of the veteran's first VA claim received in February 1997.  
The veteran disagreed with the assigned evaluations, and this 
case has remained in appellate status, and was remanded for 
additional development by the Board in July 1999 and 
December 2001.  

In consideration of private and VA clinical evidence which 
has been developed over the years, the RO granted the veteran 
increased evaluations for cervical spine disability from 
noncompensable to 10 percent effective in September 1997, and 
to 20 percent effective in June 2002.  The RO also granted 
the veteran an increased evaluation for lumbosacral spine 
disability from 10 to 20 percent in June 2002.  Following the 
most recent increases granted in December 2002, the veteran 
indicated he wished to continue his appeal with respect to 
both cervical and lumbosacral spine disability evaluations.  
The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Cervical spine disability, initially characterized as 
cervical spine strain, was essentially asymptomatic with 
normal X-ray studies and examination up to September 1997.

3.  The veteran was hospitalized in September 1997 for 
multiple complaints including neck pain with clinical 
documentation of slight limitation of motion.

4.  In June 2002, the veteran was hospitalized for multiple 
complaints including neck pain, and the clinical evidence 
after that date confirmed moderate limitation of cervical 
spine motion with MRI findings of cervical spine stenosis 
with a bulging disc at C6-C7, which has been included with 
originally service-connected cervical strain; the evidence 
most recently obtained does not show or closely approximate 
that the veteran has severe cervical limitation of motion, or 
severe intervertebral disc syndrome, or cervical ankylosis 
nor are flare-ups clinically shown to result in periods of 
substantially increased cervical disability nor is the 
veteran shown to have incapacitating episodes of a total 
duration of at least two but less than four weeks during any 
12 month period.  

5.  Lumbosacral strain was manifested by characteristic pain 
on motion from the time of the veteran's initial claim in 
February 1997, without clinical evidence of moderate 
limitation of lumbar spine motion thereafter and without 
ankylosis and with no evidence of intervertebral disc 
syndrome, and without muscle spasm on extreme forward 
bending.  

6.  The veteran was hospitalized in June 2002 for multiple 
symptoms including low back pain, with increased symptoms 
thereafter more nearly approximating a finding of muscle 
spasm on extreme forward bending, but without evidence 
showing or nearly approximating severe lumbosacral strain, or 
limitation of motion, or ankylosis, or any finding of 
intervertebral disc syndrome.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation from 
February 18, 1997, in excess of 10 percent from September 13, 
1997, and in excess of 20 percent from June 9, 2002, for 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293, 
5295 (2002); Fenderson v. West, 12 Vet. App. 119 (1999).  

2.  The criteria for an initial evaluation in excess of 
10 percent from February 18, 1997, and in excess of 
20 percent from June 9, 2002, for lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2002); Fenderson v. West, 12 Vet. App. 119 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO has, in 
correspondence, rating decisions, and statements of the case, 
informed the veteran and representative of the evidence 
necessary to substantiate his pending claims.  The veteran 
and representative have specifically been informed of the 
laws and regulations governing the assignment of compensable 
evaluations for cervical and lumbar spine disabilities, and 
have been informed of the clinical criteria which must be 
demonstrated for higher compensable evaluations to be 
assigned.  Additionally, the RO has offered to assist the 
veteran in the development of evidence relevant to his claims 
in correspondence posted in July, August and September 2002 
and he and the representative were specifically informed of 
the provisions of VCAA in a statement of the case in 
December 2002.  The veteran has been provided multiple VA 
examinations which are adequate for rating purposes.  Both VA 
outpatient treatment records and private outpatient and 
inpatient treatment records have been collected for review.  
Indeed, the Board remanded this case for additional 
evidentiary development on two occasions in July 1999 and 
December 2001.  The evidence on file substantiates that the 
veteran has been advised of the evidence he must submit and 
the evidence VA would collect on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  There is no evidence 
on file indicating nor any argument from the veteran that 
there remains any outstanding relevant evidence which has not 
been collected and associated with the claims folder for 
review.  The duties to notify and assist under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present level 
of disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known to the U. S. 
Court of Appeals for Veterans Claims (Court) as "staged" 
ratings.  Id. at 126.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or through deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry would be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing.  For the purpose of 
rating disability from arthritis, the cervical vertebrae and 
the lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.  

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is applicable for each group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of motion of the cervical spine which is slight 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Limitation of motion of the lumbar spine which is 
slight warrants a 10 percent evaluation, which is moderate 
warrants a 20 percent evaluation, and which is severe 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Lumbosacral strain with slight subjective symptoms warrants a 
noncompensable evaluation, and with characteristic pain on 
motion warrants a 10 percent evaluation.  Strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion unilateral, in the standing position warrants a 
20 percent evaluation.  Strain which is severe with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Intervertebral disc syndrome with mild symptoms warrants a 
10 percent evaluation and with moderate recurring attacks 
warrants a 20 percent evaluation.  Intervertebral disc 
syndrome which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The criteria for evaluating intervertebral disc syndrome was 
recently changed effective on September 23, 2002.  At and 
after this date, a 10 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted with incapacitating 
episodes having total duration of at least two weeks but less 
than four weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrants a 40 percent evaluation.  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires treatment and bed rest prescribed 
by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Where a regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the "version most favorable to the appellant" 
must be applied (from the effective date of the new 
regulation, forward).  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Analysis of Cervical Spine:  With respect to service-
connected cervical spine disability, the RO initially granted 
service connection for cervical strain in the initial 
July 1997 rating decision and assigned a noncompensable 
evaluation effective from the veteran's initial claim, which 
was received in February 1997.  This grant of service 
connection was based on the service medical records and a VA 
examination in April 1997.  

This examination noted the veteran's history during service 
of a motor vehicle accident with both cervical and lumbar 
spine symptoms.  The VA examination included the veteran's 
complaints, but documented that examination of the neck was 
"completely normal."  The veteran had full range of motion, 
he could touch his shoulders bilaterally with lateral and 
rotary chin movement.  This examination also included the 
veteran's history of carpal tunnel syndrome in both wrists 
and surgery therefor in 1996.  There was tingling in certain 
fingers related to carpal tunnel syndrome, but good grip 
strength and no other motor or sensory deficits to the hands.  
An X-ray study of the cervical spine revealed that vertebral 
body height and disc space were normal.  There was no 
evidence of soft tissue swelling.  Alignment in both AP and 
lateral views was normal.  The impression was a normal 
cervical spine.  The veteran also submitted private medical 
evidence reflecting treatment in 1996, but the only notation 
with respect to the veteran's cervical spine in this report 
was that it was "within normal limits."  

Accordingly, the Board finds that the initially assigned 
noncompensable evaluation for cervical spine strain is 
supported by a preponderance of the evidence then on file.  
This noncompensable evaluation, effective from the date of 
the veteran's claim in February 1997, was based on an absence 
of clinical evidence revealing any cervical spine pathology 
by X-ray studies or examination.  There was no limitation of 
motion, no arthritis, no muscle spasm and no basis for a 
compensable evaluation under any of the diagnostic code 
criteria discussed above.  

In an August 2000 supplemental statement of the case, the RO 
granted the veteran an increased evaluation for cervical 
spine strain from 0 to 10 percent effective from 
September 13, 1997.  The veteran's cervical spine disability 
was shown to have undergone an increase in symptoms at the 
time the veteran was privately hospitalized at the Columbia 
Clinch Valley Medical Center on September 13, 1997, for a 
two-day period.  At that time, the veteran had multiple 
complaints which included neck pain.  The pain was not 
severe, but the veteran was unable to sleep well.  It was 
reported that he had been in a fairly good state of health up 
until "last night" when he developed upper back and lower 
neck pain.  Range of motion was not recorded but it was 
documented that the head and neck had "slight" limitation 
of range of motion and there was tenderness in the left lower 
cervical spine.  There were no muscle spasms but there 
appeared to be some muscle tightness.  There were no X-ray 
studies of the cervical spine reported at this time.  

The veteran testified to his current cervical and lumbar 
spine symptoms during a hearing at the RO in July 1998.  

A private physician wrote in July 1998 that he had seen the 
veteran in 1997 and provided X-rays which he interpreted as 
showing mild degenerative changes to the low thoracic spine.  
There was no mention of the veteran's cervical spine.  

In June 2000, the veteran was provided a VA orthopedic 
examination.  This examination revealed that his neck had a 
preserved normal curvature and there was a tenseness but no 
tenderness on palpation over the strap muscles.  The veteran 
was able to lift both arms over his head and point to the 
ceiling comfortably.  Strength was unimpeded in the right and 
left hands and grip was unimpeded.  All reflexes were normal 
and sensation was intact.  The cervical range of motion was 
30 degrees of forward flexion and 25 degrees of extension.  
Lateral flexion was 30 degrees to the left and 20 degrees to 
the right.  Rotation was to 55 degrees.  There was discomfort 
at the extremes of motion.  The doctor reported that X-ray 
studies did not show any degenerative or anatomical 
pathologic abnormality, and the diagnosis was "mild" 
cervical strain.  This VA examination showing mild cervical 
strain and slight limitation of cervical spine motion also 
supported the RO's assigned 10 percent evaluation for the 
veteran's cervical spine strain, during this period.  

The RO next allowed an increased evaluation from 10 to 20 
percent for the veteran's cervical spine disability in a 
rating action of December 2002 and made this increase 
effective from June 9, 2002, the second time the veteran is 
documented to have been hospitalized (for three days) for 
multiple complaints, including increased cervical spine 
symptoms.  

After collecting all known and available relevant VA and 
private medical evidence requested in Board remands of 
July 1999 and December 2001, a review of this evidence fails 
to reveal any documented increase in symptoms from the time 
of the veteran's June 2000 VA examination until the time of 
the veteran's three-day hospitalization in June 2002 with 
complaints of "back and chest pain."  Records of that 
hospitalization include the veteran's report of being in 
relatively good health up until two days prior to admission, 
when he started experiencing mild to moderate pain in his 
upper back.  Examination of the back and spine revealed 
diffuse paravertebral tenderness, and interscapular 
tenderness with muscle tightness of the neck.  There was 
"slight tenderness" on palpation.  There was no 
neurological deficit.  A consultation conducted on the second 
day of admission resulted only in an impression of back pain 
which was probably musculoskeletal.

The following month, the veteran's private physician wrote 
that the veteran had recently been hospitalized on account of 
"severe musculoskeletal disorder from severe muscle 
sprain."  The impression was muscle sprain.  In August 2002, 
an MRI of the cervical spine revealed the first clinical 
evidence of degenerative disc desiccation at the C6-C6 level 
and, to a lesser degree, at the C5-C6 level.  A reversal of 
the normal cervical lordosis was also first identified.  The 
primary finding was a large disc protrusion at the C6-C7 
level which was bearing on the spinal cord but the signal 
intensity within the spinal cord was still within normal 
limits and there was no evidence of stenosis at either of the 
C6-C7 intervertebral nerve root canals.  A VA outpatient 
treatment record from August 2002 recorded that the veteran's 
range of motion of the neck included extension which was 
"moderately limited," but flexion and rotation were within 
normal limits.  

The veteran was provided another VA orthopedic examination in 
December 2002.  His most recent treatment was reviewed and 
discussed.  The veteran complained of neck pain and said he 
had no radiation except "in the neck he has radiation to the 
small and ring finger of both hands."  The neck was stiff.  
The physician reported the veteran had no additional 
limitation of motion or functional impairment during flare-
ups.  Examination of the cervical vertebrae revealed that 
they were not tender, and there was no swelling, deformity or 
crepitus.  Forward flexion was to 35 degrees active and 37 
degrees passive; extension was to 30 degrees active and 35 
degrees passive; right lateral flexion was to 30 degrees 
active and 35 degrees passive; left lateral flexion was to 26 
degrees active and 30 degrees passive; right lateral rotation 
was to 47 degrees active and 50 degrees passive; and left 
lateral rotation was to 55 degrees active and 57 degrees 
passive.  The VA orthopedist wrote that the "veteran has 
excellent motion of the neck."  Examination of both upper 
extremities was normal with respect to strength, pulses, 
reflexes, hair growth, warmth, and both grips were good.  
This physician also wrote that "[p]ain in the neck . . . 
started when we started the testing, it continued through the 
testing procedure and stopped when testing stopped."  At the 
end of this discussion, the physician wrote that the veteran 
told him that he was in a car wreck in 1991 "but this did 
not affect his neck or his lower back."  This physician 
reviewed the veteran's earlier MRI report with respect to his 
cervical spine, and also noted that contemporaneous X-rays of 
the cervical spine were "normal."  X-rays of the thoracic 
and lumbar spine were also "normal."  

The RO granted the veteran the most recent increased 
evaluation to 20 percent effective from the second documented 
hospitalization for multiple complaints commencing on June 9, 
2002.  There were not significant clinical findings from that 
three-day admission with respect to the veteran's cervical 
spine other than an acute sprain with increased symptoms.  
Shortly thereafter, however, in August 2002, the veteran was 
documented by MRI to have some stenosis and disc bulging at 
C6-C7, and the RO included this additional finding as part 
and parcel of the veteran's service-connected spine 
disability in its most recent December 2002 rating action 
granting him an increased evaluation to 20 percent.  This 
increase to 20 percent was made by analogy to Diagnostic 
Code 5295 provided for lumbar strain (in the absence of a 
separate diagnostic code for chronic cervical strain) on the 
reasoning that the veteran's most recently demonstrated 
symptoms since hospitalization in June 2002 more nearly 
approximated the criteria for a 20 percent evaluation 
including muscle spasm on extreme forward bending and loss of 
lateral spine motion.  The currently assigned 20 percent 
evaluation, from June 2002, would also be warranted for a 
finding of moderate cervical spine limitation of motion in 
accordance with Diagnostic Code 5290, although the most 
recent VA examination of December 2002 actually recorded that 
the veteran had "excellent motion of the neck."  

The RO's most recent rating action of December 2002 
specifically found that the evidence of record did not show 
intervertebral disc syndrome symptomatology.  This is not 
completely accurate because the veteran did complain of a 
tingling or numbness in the small and ring fingers of both 
hands which was confirmed at the time of the December 2002 VA 
orthopedic examination.  The VA examiner, however, at that 
time failed to note that the veteran was clearly shown to 
have had bilateral carpal tunnel surgery in 1996 with 
residual tingling of the fingers, fairly clearly shown to be 
attributable to that neurological deficit.  Moreover, service 
connection was previously granted for carpal tunnel syndrome, 
postoperative, of both wrists, albeit with noncompensable 
evaluations.  In the absence of any other clinically 
documented radicular symptoms attributable to the veteran's 
cervical spine disability than those which seem clearly 
related to bilateral carpal tunnel syndrome, the Board tends 
to agree with the RO's conclusion that the evidence on file 
does not show intervertebral disc syndrome attributable to 
the veteran's cervical spine disability, despite most recent 
findings of a disc protrusion with stenosis at C6-C7.  That 
same MRI did record that signal intensity within the spinal 
cord was within normal limits and there was no evidence of 
stenosis at either of the C6-C7 intervertebral nerve root 
canals.  

Even assuming, without conceding, a degree of radicular 
symptoms attributable to the veteran's cervical spine 
disability, such symptoms would have to be considered as 
mild, which would only warrant a 10 percent evaluation under 
criteria in effect prior to September 2002.  The currently 
assigned 20 percent evaluation would require symptoms of 
moderate recurring radicular symptoms which are certainly not 
demonstrated.  Under criteria more recently adopted and in 
effect since September 22, 2002, the veteran would have to 
have had incapacitating episodes, including required bed rest 
prescribed by a physician, of a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  The veteran does not meet nor even closely 
approximate this criteria for his currently assigned 
20 percent evaluation as the evidence on file clearly 
documents no more than a two-day hospitalization in 
September 1997, and a three-day hospitalization in June 2002, 
each of which was for multiple complaints, and not 
exclusively for either neck or low back pain.  

The evidence on file does not warrant the award of the next 
higher 30 percent evaluation for severe limitation of 
cervical spine motion or for favorable ankylosis of the 
cervical spine.  The clinical evidence also does not warrant 
the next higher 40 percent evaluation in rating by analogy to 
Diagnostic Code 5295 for cervical strain with findings of 
severe symptoms as severe cervical strain is not demonstrated 
in any clinical evidence on file.  

Although the Board has performed a completely independent 
review of the clinical and documentary evidence on file, for 
the reasons and bases just provided, the Board can find no 
basis to disagree with any of the findings and "staged 
ratings" assigned by the RO in its previous rating decisions 
during the lengthy pendency of this appeal.  The Board has 
also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but the evidence on 
file does not support increased evaluations on the basis of 
significant flare-ups of chronic cervical spine symptoms 
resulting in significant periodic increases in loss of range 
of motion, fatigue, incoordination or other adverse symptoms.  

Analysis of Lumbosacral Spine:  In the July 1997 original 
rating decision, now on appeal, the RO granted service 
connection for "history of lumbosacral strain" with a 
10 percent evaluation, effective from February 18, 1997, the 
date of claim.  The evidence on file at that time included 
the service medical records and a VA examination.  The 
veteran had been involved in a motor vehicle accident years 
earlier during service with low back symptoms.  An April 1997 
VA examination noted that the veteran could forward flex to 
90 degrees and he could bend 40 degrees laterally in both 
directions.  There were no complaints of pain with range of 
motion.  There were one plus ankle and knee jerks which were 
symmetrical.  He could heel and toe walk without any 
difficulty.  X-ray studies of the lumbosacral spine revealed 
only a mild left convex scoliosis at L3 and a spina bifida 
occulta at S1, but vertebral body height and disc space 
height appeared well maintained throughout.  There was no 
evidence of significant bony pathology and the impression was 
a normal lumbosacral spine.  The diagnosis from examination 
was lumbosacral strain with residual.  Based upon this 
evidence, the RO assigned a 10 percent evaluation in 
accordance with Diagnostic Code 5295 for characteristic pain 
on motion.  

An evaluation in excess of 10 percent was not warranted in 
the absence of evidence demonstrating muscle spasm on extreme 
forward bending or loss of lateral spine motion in accordance 
with Diagnostic Code 5295, or in the absence of any evidence 
of intervertebral disc syndrome in accordance with Diagnostic 
Code 5293, or in the absence of any evidence revealing 
moderate limitation of lumbar spine motion in accordance with 
Diagnostic Code 5292.  

The veteran is first shown to have been hospitalized for two 
days in September 1997.  At the time, he complained of chest, 
back and neck pain.  He had been in fairly good health until 
the previous night when he developed high back and low neck 
pain.  There was no muscle spasm but appeared to be muscle 
tightness.  Examination of the lumbosacral region was 
"normal."  

In July 1998, a private physician (RU) wrote that he had seen 
the veteran in February 1997 at which time X-rays revealed 
"mild" degenerative changes to the lower thoracic spine.  
There was no discussion with respect to the veteran's 
lumbosacral spine.  

In June 2000, the veteran was provided a VA orthopedic 
examination.  The veteran reported low back discomfort and 
perceived radiation symptoms in the buttocks or back of his 
leg.  There was no numbness or tingling.  Balance was good 
and there was no complaint of weakness.  There was no 
incoordination and no tenderness on palpation.  The veteran 
had strong lower extremities and was able to raise his legs 
to 60 degrees.  He could walk heel to toe without discomfort 
and with excellent balance and coordination.  No fatigue was 
noted during the examination.  Range of motion included 
90 degrees of forward flexion; 25 degrees of extension; left 
and right lateral flexion to 40 degrees; and rotation of 
20 degrees to the left and 25 degrees to the right.  Range of 
motion was without discomfort except for forward flexion 
beyond 60 degrees.  There was no weakness, fatigue or 
incoordination during examination of either cervical or 
lumbar spine.  Sensory testing of the lower extremities was 
normal.  The veteran did not have flare-ups and did not lose 
range of motion either due to pain or incoordination.  The 
assessment was "mild" chronic lumbosacral strain.  

Following this examination, the RO confirmed and continued 
its previous assignment of a 10 percent evaluation for 
lumbosacral strain for characteristic pain on motion.  As 
previously demonstrated, the examination did not provide a 
basis for an evaluation in excess of 10 percent in the 
absence of evidence of muscle spasm on extreme forward 
bending, or any form of intervertebral disc pathology, or of 
moderate limitation of lumbar spine motion.  

Additional development conducted as a result of instructions 
provided in two Board remands in July 1999 and December 2001 
failed to result in clinical evidence demonstrating any 
significant increase in low back pathology or symptoms.  As 
was the case for cervical spine disability, the RO granted 
the veteran an increased evaluation from 10 to 20 percent for 
lumbosacral spine disability in a December 2002 rating 
decision, effective from the date of the veteran's three day 
hospitalization in June 2002.  The complaints at admission 
were of back and chest pain.  Again, he claimed relatively 
good health until two days prior to admission.  There was 
diffuse paravertebral tenderness and slight tenderness on 
palpation.  There was no neurological deficit.  The June 2002 
hospitalization report noted neck sprain and chest pain but 
there was no finding for the lumbosacral spine.  A 
consultation the second day of admission noted only back pain 
which was probably musculoskeletal.  

In July 2002, the veteran's private physician wrote that the 
veteran had recently been hospitalized on account of a severe 
musculoskeletal disorder from severe muscle strain.  He wrote 
that the lumbar region was tender with limitation of range of 
motion but provided no further details.  

In December 2002, the veteran was provided a VA orthopedic 
examination.  He reported no additional limitation of motion 
or functional impairment during flare-ups, and the doctor 
wrote that the veteran got better after exercising the low 
back.  His gait was normal and he walked on heels and toes 
with no pain.  Straight leg testing was negative.  Palpation 
revealed tenderness at the midthoracic and at L1-S1.  There 
was no deformity and the muscles were normal with no muscle 
spasm.  Forward flexion was to 43 degrees active, 45 degrees 
passive, and 47 degrees after fatiguing.  Backward extension 
was to 25 degrees active, 30 degrees passive, and 35 degrees 
after fatiguing.  Right lateral flexion was to 35 degrees 
active and 40 degrees passive and after fatiguing.  Left 
lateral flexion was to 40 degrees active and 45 degrees 
passive and after fatiguing.  Right and left lateral rotation 
was to 30 degrees active, 35 degrees passive, and 37 degrees 
after fatiguing.  There was pain at limits of active motion.  
The physician wrote that pain in the neck and low back 
started when the testing started and continued through the 
testing and stopped when testing was stopped.  Strength of 
both lower extremities, pulses, reflexes, hair growth, and 
warmth was "normal."  X-ray studies of the lumbosacral 
spine were normal.  The diagnosis was normal X-ray studies, 
chronic lumbosacral strain.  

In its most recent December 2002 rating decision, the RO 
granted the veteran an increased evaluation for lumbosacral 
strain from 10 to 20 percent effective from the date of the 
veteran's three day hospitalization on June 9, 2002.  Careful 
review of records associated with that hospitalization and 
other private medical evidence in the following months fails 
to reveal any significant increase in lumbosacral symptoms 
and certainly identify no increasing low back pathology by X-
ray or other diagnostic studies.  The December 2002 VA 
orthopedic examination, however, did record an increase in 
limitation of motion of the low back.  The December 2002 
rating decision granting an increase to 20 percent did so 
with reference to Diagnostic Code 5295 for lumbosacral strain 
finding that symptoms, from the point of the June 2002 
hospitalization forward, more nearly approximated the 
criteria for that rating which includes muscle spasm on 
extreme forward bending and loss of lateral spine motion.  
Careful review of the clinical evidence on file does not 
reveal objective evidence of muscle spasm of the lumbosacral 
spine at any time.  Nonetheless, the most recent VA 
orthopedic examination of December 2002 does include an 
increase in loss of lumbar spine motion sufficient to warrant 
the currently assigned 20 percent evaluation on the basis of 
Diagnostic Code 5292 for moderate limitation of motion.  

The Board does not find, however, that the clinical evidence 
on file supports an award in excess of 20 percent for the 
veteran's lumbar spine disability from the presently assigned 
effective date of June 9, 2002, forward in any other clinical 
evidence on file.  No competent clinical evidence on file 
reveals that the veteran has severe lumbosacral strain with 
listing of the whole spine to the opposite side or marked 
limitation of forward bending or narrowing or irregularity of 
joint space sufficient for the next higher 40 percent 
evaluation.  There is no competent evidence supporting a 
finding of intervertebral disc syndrome, as no degenerative 
disc disease has been identified in any clinical studies on 
file.  Although lumbar spine range of motion was most 
recently shown to be somewhat more limited than shown in 
prior examinations, no evidence reveals such motion to be 
severe in nature sufficient for the next higher 40 percent 
evaluation.  

The Board has conducted an independent review of all clinical 
and other documentary evidence on file and can find no basis 
to disagree or find error with the staged ratings assigned by 
the RO for the veteran's service-connected chronic lumbar 
strain during the pendency of this appeal.  The Board has 
also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but the evidence on 
file does not support an increased evaluation on the basis of 
significant flare-ups of chronic lumbar symptoms resulting in 
significant periodic increases in loss of range of motion, 
fatigue, incoordination or other adverse symptoms.  




ORDER

Entitlement to the assignment of an initial evaluation in 
excess of zero percent from February 18, 1997, in excess of 
10 percent from September 13, 1997, and in excess of 20 
percent from June 9, 2002, for cervical spine strain with 
cervical stenosis and disc protrusion at C6-C7 is denied.   

Entitlement to the assignment of an initial evaluation in 
excess of 10 percent from February 18, 1997, and in excess of 
20 percent from June 9, 2002, for lumbosacral strain is 
denied.  



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

